ROBERTS, Justice.
Andrew B. Shapiro appeals from the denial by the Superior Court, Cumberland County (Brennan, J.) of his motion for an order commencing summary proceedings against Drummond, Woodsum, Plimpton & MacMahon, P.A., pursuant to 14 M.R.S.A. §§ 7101-7105 (1980). Shapiro’s only argument on appeal is that “the trial court erred, as a matter of law, in ruling that summary proceedings ... were inappropriate.” We affirm.
Although the facts were submitted informally to the trial court, Shapiro concedes, for the purposes of this appeal, that the facts are undisputed. The defendant law firm successfully prosecuted on Shapiro’s behalf a copyright infringement action in U.S. District Court in Vermont. The Federal Court awarded $20,000 in statutory attorney fees and $4,000 costs. Of the $72,500 collected, the firm retained approximately $20,500 representing the court-awarded fee and disbursements. After his demand for the balance was refused, Shapiro moved for a show cause order. He acknowledges the existence of a fee dispute, but asserts that he, not the firm, is entitled to retain the funds. The firm contends that it has a sufficient interest in the funds to justify its retention of the funds in escrow, as ordered by the trial court.
The first sentence of section 7101 states: “If an attorney-at-law receives money or any valuable thing on a claim left with him for collection or settlement and fails to account for and pay over the same to the claimant for 10 days after demand, he is guilty of a breach of duty as an attorney.” Sections 7101 through 7105 provide a mechanism for summary relief from that breach of duty. The Superior Court “may examine the parties and other evidence pertinent thereto” and “render such decree as equity requires.” Section 7102. The client may bring a plenary action even after an adverse decision in the summary proceeding. Section 7105.
*864We have in dictum seemed to straddle the question of the extent of discretion vested in the Superior Court by those sections. Compare People’s Savings Bank v. Chesley, 138 Me. 353, 26 A.2d 632 (1942) (suggesting absence of discretion) with State v. Grant, 487 A.2d 627 (Me.1985) (suggesting existence of discretion), vacated on other grounds 510 A.2d 240 (Me.1986). We have not previously determined the type of professional conduct that will justify summary relief under section 7101, nor have we decided whether a good faith claim of fee entitlement is a valid defense in such proceedings. We have held that transactions between an attorney and client must be carefully scrutinized without any presumption of fairness. Burnham v. Heselton, 82 Me. 495, 20 A. 80 (1890). We have not, however, suggested that compelling a client to sue his attorney in a dispute over a fee withheld is professional misconduct per se. Id.; Mayo v. Purington, 113 Me. 452, 94 A. 935 (1915).
Some courts have held that a client can obtain summary relief only upon a showing of bad faith, overreaching, fraud, or dishonesty on the part of the attorney. See, e.g., In Re Paschal, 77 U.S. (10 Wall.) 483, 19 L.Ed. 992 (1870); Balogh v. Jackson, 272 Pa. 482, 116 A. 377 (1922); Krickau v. Williams, 36 R.I. 85, 89 A. 152 (1913). Other courts have held that the trial court has considerable discretion in such matters, e.g., Leibowitz v. Szoverffy, 97 Misc.2d 854, 412 N.Y.S.2d 569 (N.Y.Sup.Ct.1979), and some insist that a good faith claim is no defense in a summary proceeding, e.g., Union Bldg. & Sav. Ass’n v. Soderquist, 115 Iowa 695, 87 N.W. 433 (1901).
In adopting the Maine Bar Rules in 1978, the Supreme Judicial Court reaffirmed the obligation of an attorney to preserve clients’ funds. M.Bar.R. 3.6(f)(l)(ii) permits a lawyer to withdraw that portion of client funds claimed by the lawyer when due, “unless the right of the lawyer ... to receive it is disputed by the client.” The rule further provides that “the disputed portion shall not be withdrawn until the dispute is finally resolved.” Additional provisions require that an attorney may not charge an excessive fee, M.Bar.R. 3.3(a), and must submit fee disputes to arbitration if requested by his client, M.Bar.R. 3.3(c). Under current bar rules, an attorney has no obligation to remit disputed funds to his client, as long as the identity of the funds is preserved.
Whatever we have previously suggested, we now conclude that the good faith retention in escrow of a reasonable fee should not be the subject of summary show cause proceeding under section 7101. Our interpretation of section 7101 is supported by the legislative provision in section 7105 that a decision against the client is not res judicata in any subsequent plenary action. In this case, we do not hold that the fees belong to the law firm. We do determine, however, that the firm has made a good faith claim for its fees. Consequently, we conclude that the Superior Court properly denied summary relief.
The entry is:
JUDGMENT AFFIRMED.
McKUSICK, C.J., and WATHEN, GLASSMAN and CLIFFORD, JJ., concurring.